[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO MODIFY ALIMONY AND CHILD SUPPORT
The Defendant has failed to prove a substantial change in circumstances as required for a modification. The totality of his present financial circumstances is not significantly different from that of April, 1999, the date of the last determination of financial orders, considering his present position, salary and fringe benefits, his reduced living expenses, and the regular financial contributions he receives from his girlfriend. In reaching its decision, the court has considered the Plaintiff's new part time position. The Defendant's motion is denied.
HILLER, J.